oc ON DA oO Fk WO NY BB

N NY NY NY NY NY NN HN BRB BRB RP HB HR BP Rp
oN A oOo FF ON FEF SG COC ON DA oO RP WO YW FR OC

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 1 of 33

Laurence O. Masson (CA Bar No. 87794)
LAW OFFICE OF LAURENCE O. MASSON
2625 Alcatraz Avenue #206

Berkeley, California 94705

Telephone: 1.510.735.9691
lomlex@gmail.com

Robert P. Schuster (Applicant pro hac vice)
WY Bar No. 4-1137

Bradley L. Booke (Applicant pro hac vice)
WY Bar No. 5-1676

ROBERT P. SCHUSTER, P.C.

P.O. Box 13160

Jackson, Wyoming 83002

Telephone: 1.307.732.7800

bob@bobschuster.com

Attorneys for Plaintiff Kieran T. Prior

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

 

KIERAN T. PRIOR,

Plaintiff,

Corporation, EMBER INC., a Foreign
Corporation, PETER E. BASS, and

Defendants.

 

 

Vv. 1.

JOHN L. THORNTON, BARRICK 2.
GOLD CORPORATION, an Alien 3.

DAVID S. SONG, 4.

Case No.: CV 19-4572

COMPLAINT FOR:

WRONGFUL DISCHARGE IN
VIOLATION OF PUBLIC POLICY;
BREACH OF FIDUCIARY DUTY;
NEGLIGENT INTERFERENCE WITH
PROSPECTIVE ECONOMIC
OPPORTUNITY;

INTENTIONAL INTERFERENCE WITH
PROSPECTIVE ECONOMIC
OPPORTUNITY;

. NEGLIGENT INFLICTION OF

EMOTIONAL DISTRESS; _
INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; and,
FRAUD.

JURY TRIAL DEMANDED

 

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA

WRONGFUL DISCHARGE

CASE NO. CV 19-4572

 
oO ON HD FO SF WO DN

N N NN NN NY VY BF BR Re em ee ie oS
RPNRRRWRPRPRBBRBGPReQRRBGRE BH BSE

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 2 of 33

Plaintiff Kieran T. Prior, for his Complaint against the defendants, alleges as follows:
I. INTRODUCTION AND SUMMARY

1. This complaint alleges a pattern of concerted, abusive, tortious misconduct and
manipulation by a powerful man, aided and abetted by his corporate and personal surrogates, that
destroyed a trusting minority shareholder/employee’s personal investment, sweat equity, and
financial future in a technology company that he was effectively driving toward immense
economic returns, and exacted an immense personal and emotional toll on him.

2. The individual defendants John L. Thornton, Peter E. Bass, and David S. Song
knowingly violated their corporate and other legal duties as controlling shareholder, shareholders,
officers, and directors of Ember Inc. Defendant Thornton, as Executive Chairman of Defendant
Barrick Gold Corporation, deliberately disregarded glaring conflicts of interest and made legally;
improper and commercially impossible demands on Kieran Prior, a minority shareholder. Then—
acting in concert with one another---defendants terminated Mr. Prior’s employment with Ember
for refusing to accede to their improper demands. This action seeks to compensate Mr. Prior for
the investment and opportunity that have been wrongfully taken from him.

Il. PARTIES

3. Kieran T. Prior (“Mr. Prior”) is a British citizen and a resident of the State of
California. At all times relevant hereto, he has been domiciled at 301 Mission Street, San
Francisco, California 94105, with his wife, Barbara K. Prior. He is a lawful permanent resident of
the United States and maintains a Permanent Resident Card, commonly known as a “Green Card”
issued by the United States government.

4. John L. Thornton (“Mr. Thornton”) is a citizen of the State of Florida and has been
at all times relevant hereto. He resides at 1236 South Ocean Boulevard, Palm Beach, Florida
33480. At all times relevant hereto, Mr. Thornton has been the Executive Chairman of the Board
of Directors of Defendant Barrick Gold Corporation, the Chairman of the Board of Directors of
Defendant Ember Inc. through April of 2018, and the controlling shareholder and alter ego off
Defendant Ember Inc. (“Ember”), exercising such measure of control over Ember that a unity of

interest and ownership existed between it and Mr. Thornton and separate personalities no longer

2

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
N NY WN N NO

Oo HAN HD oO FF WC NY FR

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 3 of 33

existed such that a failure to disregard the corporate form would promote injustice and cause an
inequitable result.

5. Mr. Thornton conducted business activities in California at all times relevant hereto
by virtue of his physical presence in California in furtherance of the business of Ember and his
work as chairman, controlling shareholder, and alter ego of Ember, which was and is a business
entity authorized to do business and doing business within the State of California. Further, Mr.
Thornton conducted business activities in California in his position as Executive Chairman of
Barrick Gold Corporation and his positions with Ember, including his involvement with Barrick’s
active and ongoing business relationship with Ember on the specific issues central to the claims
for relief alleged herein and including his personal visit to San Francisco on or about June 14,
2018, to meet with Mr. Prior---all as more specifically alleged in that section of this Complaint
denominated as “Facts Common to all Claims for Relief.”

6. Barrick Gold Corporation (“Barrick”) is a multi-national mining corporation,
organized and formed under the laws of the Province of British Columbia, Canada, and authorized
by the British Columbia Corporate Registry. Its head office in Canada is Brookfield Place, TD
Canada, Trust Tower, Suite 3700, 161 Bay Street, P.O. Box 212, Toronto, Ontario M5J 281. It is
a publicly held company and its shares are traded on the New York Stock Exchange and the
Toronto Stock Exchange. It conducts its business activities in Canada, the United States,
Argentina, Tanzania, and other countries in which its mines operate.

7. As an alien corporation that lists and trades its stock on the New York Stock
Exchange, Barrick is subject to United States securities laws and other laws of the United States,
including maintenance of an agent for service of process within the United States---which is CT]
Corporation System, 28 Liberty Street, New York, New York 10005. Its principal place of
business in the United States is in the State of Nevada based on its operations conducted through
a joint venture denominated as “Nevada Gold Mines,” an enterprise between Barrick Gold
Corporation (61.5 % owner) and Newmont Goldcorp Corporation (38.5% owner). Barrick states

that the joint venture is the largest gold-producing complex in the world.

3

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
wo ON KD oO FSF WO NY

NN YN NNN N BB BRB eB Pp oe oe Be LK
BPNRRRPBBRBRESETRTRGR EKA S

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 4 of 33

8. Barrick conducted business activities in the State of California at the times relevant
hereto through (a) its active and ongoing business operations with Ember on specific issues central
to the claims for relief alleged herein, (b) its ongoing interactions with, and tortious misconduct
against, Mr. Prior, a resident of the State of California, and (c) the visit in person of its Executive
Chairman in San Francisco on or about June 14, 2018, to meet with Mr. Prior regarding the specific
issues central to the claims for relief alleged herein---all as more specifically alleged in that section
of this Complaint denominated as “Facts Common to all Claims for Relief.”

9. As a corporate entity, Barrick can act only through its chairman, officers, directors,
employees, and agents. As the employer of those who set policy and who are involved with its
business operations, Barrick is vicariously liable for the acts and omissions of its chairman,
officers, directors, employees, and agents, including but not limited to Mr. Thornton (Executive
Chairman) and Jonathan Drimmer (Vice President, Deputy General Counsel, and Chief
Compliance Officer).

10. Ember Inc. (“Ember”) is a foreign corporation organized under the laws of the State
of Delaware. At the times relevant hereto, Ember was registered and authorized to do business in|
the State of California---in consequence of its Statement of Information filed with the California
Secretary of State---and its principal place of business was located at 301 Mission Street,
Apartment 47F, San Francisco, California 94105---Mr. Prior’s residence.

11. | Atthe times relevant hereto, Ember was doing and transacting business in the State
of California (a) through the business being conducted at its principal place of business in San]
Francisco, (b) through the business activities of its Chief Executive Officer, Mr. Prior, who was
residing and domiciled in California, (c) through the business activities of Kevin Czinger (“Mr.
Czinger”), a resident of California and a director and shareholder of Ember, (d) through the
business activities of Peter E. Bass during his travels to California on Ember business, and (e)
through the business activities of Mr. Thornton, including his visit to San Francisco on or about
June 14, 2018, to meet with Mr. Prior regarding the specific issues central to the claims for relief
alleged herein---all as more specifically alleged in that section of this Complaint denominated as

“Facts Common to all Claims for Relief.”

4

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
Oo ON HD OF FP }C NY fF

NN NY NN N NO
RBNRRRPRPRBBPHRBECPSE HAGE EE BSE

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 5 of 33

12. At present, Ember has no principal place of business in California because, onl
November 7, 2018, Defendant Peter E. Bass---as an authorized officer on behalf of Ember---filed
a Certificate of Surrender with the California Secretary of State, providing the new mailing address
for copies of legal service as 3807 Williams Lane, Chevy Chase, Maryland 20815-4953. In so
doing, Ember surrendered its rights and authority to transact intrastate business in the State off
California and consented to process against it being served upon the California Secretary of State
upon any liability or obligation incurred within the State of California prior to the filing of the
Certificate of Surrender.

13. | Asacorporate entity, Ember can act only through its officers, directors, employees,
and agents. As the employer of those who set policy and who are involved with its business
operations, Ember is vicariously liable for the acts and omissions of its chairman, officers,
directors, employees, and agents, including but not limited to Defendant Thornton, Defendant
Peter E. Bass, Defendant David S. Song, and Kevin R. Czinger.

14. _— Peter E. Bass (“Mr. Bass”) is a citizen of the State of Maryland and has been at all
times relevant hereto. He resides at 3807 Williams Lane, Chevy Chase, Maryland 20815-4953--4
the current authorized business location for Defendant Ember. At the times relevant hereto, Mr|
Bass has been a chairman, director, officer, and shareholder of Defendant Ember.

15. Mr. Bass conducted business activities in the State of California at the times
relevant hereto (a) by his engagement as chairman, director, officer, and shareholder of Defendant
Ember for its activities as a business entity authorized to do business and doing business within
the State of California, (b) through his physical presence in California to conduct Defendant
Ember’s business, (c) through his ongoing interactions with Mr. Prior, a resident of the State of
California, and (d) through his ongoing transactions with, and the active tortious misconduct
against, Mr. Prior that constitute specific bases for the claims for relief alleged herein---all as more
specifically alleged in that section of this Complaint denominated as “Facts Common to all Claims
for Relief.”

16. David S. Song (“Mr. Song”) is a citizen of the State of New York and has been at

all times relevant hereto. He resides at 5 Verona Place, Brooklyn, New York, 11216. At the times

5

KTERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
oO DAN HD oO FP YC YY Fe

en) N NS > SO oO oe
RBNRRRPRPRBHRB SCRE RARAGRESBERE SES

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 6 of 33

relevant hereto, Mr. Song has been General Counsel for Defendant Ember as well as an officer of
the corporation.

17. | Mr. Song conducted business activities in the State of California at the times
relevant hereto (a) by his engagement as General Counsel and an officer of Defendant Ember for
its activities as a business entity authorized to do business and doing business within the State of
California, (b) through its on-going interactions with Mr. Prior, a resident of the State of California,
and (c) through the active tortious misconduct in which he engaged against a resident of California
(Mr. Prior) that constitute specific bases for the claims for relief alleged herein---all as more
specifically alleged in that section of this Complaint denominated as “Facts Common to all Claims
for Relief.”

Til. JURISDICTION

18. This Court has original jurisdiction over the subject matter of this action under 28
U.S.C. § 1332(a)(1) in that there is complete diversity of citizenship between the plaintiff who, for
diversity purposes, is a citizen of the State of California, and the defendants who are citizens of
Florida, Canada, Delaware, Maryland, and New York.

19. | The amount in controversy exceeds the sum of Seventy-Five Thousand Dollars
($75,000.00) exclusive of interest and costs in conformity with the provisions of 28 U.S.C. §
1332(a).

20. This Court has personal jurisdiction over the defendants by virtue of their
transaction of business activities within the State of California and as further described in
Paragraphs 5, 8, 11, 12, 15, and 17.

IV. VENUE

21. Venue of this action lies in this District under 28 U.S.C. §§ 1391(b)(2), (b)(3), (©),
and (d) because (a) a substantial part of the omissions and events giving rise to the claims occurred
in this District, (b) this is a District in which the defendants are subject to the Court’s personal
jurisdiction with respect to this action and/or the District in this State where defendants have the

most significant contacts, (c) Mr. Prior is domiciled and resides in this District, and (d) Defendant

6

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE .

 
oOo mOmN HD OF FP DO NY

NN NN NY NNN YD KB BB BB eB Be ew Ye iL
oN A FT FF ON FF SF Oo mY aase OH BF OC

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 7 of 33

Ember maintained its principal place of business in this District at the times relevant to the claims
for relief asserted herein.
V. FACTS COMMON TO ALL CLAIMS FOR RELIEF
A. Mr. Prior’s Background.

22. Mr. Prior was born in Manchester, England in 1978. From the time of his birth, he
was diagnosed with severe cerebral palsy, yet it was later clarified as secondary non-genetic
dystonia. Cerebral palsy is disabling and usually manifests in significant cognitive damage and
motor dysfunction. On the other hand, dystonia is a neurological movement disorder that causes
muscles to spasm or contract involuntarily, but spares cognitive functions. Mr. Prior experiences
sustained muscle contractions that lead to uncontrollable twisting, repetitive movements as well
as abnormal and distorting postures. Unpredictable spasticity or flailing-like movements can|
result. His vocal cords are also affected, making it difficult for him to produce clearly
understandable and fluent, sustained speech. His swallowing mechanisms are disrupted, making it
difficult to eat and drink.

23. Mr. Prior has been so disabled since birth. He is wheelchair bound and dependent
upon others for basic needs.

24. Early on, however, it became clear that his cognitive functioning was unaffected,
He completed his primary and secondary education in Manchester and then enrolled at the
University of Manchester. By necessity, his learning was mainly derived from listening: holding
or reading from books was impractical because of his hyperkinetic condition. He came to the
attention of researchers as a consequence of his heightened linguistic acquisition capacity. For a
number of years, he was a study subject at Cheltenham GCHQ---described as a British intelligence
and security organization responsible for providing signals intelligence (SIGINT) to the
government and armed forces. He was found to be exceptionally intelligent.

25. Since before entering the University of Manchester---despite the enormous
challenges---Mr. Prior’s goal was to become a trader at the London office of Goldman Sachs. He

lived at his parents’ home while attending college and received the help of graduate students to

7

KIERAN T. PRIOR’S COMPLAINT FOR, JNTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
oO AN BD OF FSF WO NY

NN NO NY DBO NY NY NO KB KB BF SP FPF Re RE Re
PNRRRPBBRRBP ESET aAaGBRE BRAS

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 8 of 33

take notes in his classes since he was unable to write legibly. He graduated from the University in
2000 with upper second-class honors in Economics.
B. Mr. Thornton’s Background.

26. Mr. Thornton does not suffer from a life-altering, disabling neurological condition,
He is, instead, an immensely powerful international businessman, a captain of industry---not
dependent on others for any of his needs, and neither physically nor financially vulnerable. Mr]
Thornton was born in 1954. His father was the Vice-Chairman of Consolidated Edison Company.
Mr. Thornton attended The Hotchkiss School, then entered Harvard College from which he
graduated with an A.B. in History in 1976, followed by a B.A./M.A. in Jurisprudence from Oxford
University in 1978, and a Master’s in Public and Private Management from the Yale School of
Management in 1980.

27.  In1980, following graduation from Yale, Mr. Thornton joined Goldman Sachs, and
continued with that firm for twenty-two years. Toward the end of that tenure---upon information
and belief---Goldman Sachs developed a succession model to deal with the anticipated retirement
of Henry M. Paulson, Jr., then Chief Executive Officer of Goldman Sachs. Mr. Thornton and John
A. Thain were named as Co-Presidents and Co-Chief Operating Officers of Goldman Sachs in
1999,

28. In addition to his position with Goldman, Mr. Thornton served on the boards of
other companies, including Ford Motor Company---a Goldman client whose Chairman and Chief
Executive Officer (William Clay Ford, Jr.) was a friend of Mr. Thornton’s since prep school days
at The Hotchkiss School.

29. Unexpectedly, on March 24, 2003, Mr. Thornton announced he was quitting his
positions as Co-President and Co-COO to become a professor at Tsinghua University in China, a
country with which Mr. Thornton maintained very close professional and personal relationships,
including with Li Ka-Shing and his son, Richard Li, both from Hong Kong. It was reported that
his departure was not to be accompanied with a severance package. Press reports stated that Mr,

Thain and Lloyd C. Blankfein were considered the likely successors to CEO Henry Paulson. Mr.

8

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
oOo FN DTD OO FF WO NO

NY NY NY NY NY NY NN NY NN BF BB Be BRP Se Se HP Re
oN HD OF FPF WD Ne RFP Oo Oo ON DO oF DO NS OS

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 9 of 33

Blankfein ultimately became Chairman and Chief Executive Officer of Goldman Sachs in 2006
when Mr. Paulson was selected as Secretary of the Treasury of the United States.
C. Mr. Prior’s Career at Goldman Sachs and the Beginning of his Relationship with

Mr. Thornton.

30. Despite the odds, Mr. Prior joined Goldman Sachs in 2000 as a proprietary trader
(trading in investments with Goldman Sachs’ own assets rather than equity trading with client
funds). Early on, he attained renown, his disabilities and intelligence making him a unique person]
amidst the range of Goldman employees.

31. It was not easy, but Mr. Prior was able to handle---and to thrive---on the intellectual
challenges of proprietary trading. The nature of the trading process de-emphasized the need for
rapid-fire communication that typified equity trading---which was a plus. But his disabilities
remained. His muscle contractions interfered with his ability to eat foods and drink liquids. At
lunch, his food would have to be cut into small pieces by another and then given to him so he could
eat it very slowly. To drink liquids, he needed someone to hold the cup or glass close to his mouth
so he could take small sips through a straw. Bathroom needs required special attention.

32. | Before Mr. Thornton’s unexpected departure from Goldman Sachs, Mr. Prior came
to the attention of Mr. Thornton, who was generous with his attention and advice to Mr. Prior. Mr.
Prior was understandably flattered and considered Mr. Thornton to be a genuine friend. Because
of Mr. Prior’s own unique notoriety, he had certain contacts and was able to assist Mr. Thornton
and his family with requests made of him, including his assistance in Mr. Thornton’s receiving---
in 2009---the U.S. Intercollegiate Tennis Association Achievement Award.

33. | Asthe years proceeded, Goldman Sachs became less accommodating of Mr. Prior’s
disability. He filed a grievance with the London Employment Tribunal in 2009 claiming
discriminatory treatment, a grievance procedure that is aided by the fact that it is private and allows
the parties to engage in discussions outside a public forum. For reasons that were then and remain
unclear, Mr. Thornton urged Mr. Prior to publicize the dispute and involve the press. Believing

Mr. Thornton was savvy as to both the dynamics of Goldman Sachs and the wisdom of involving

9

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
oOo ON DBD OO FF WO NY Fe

NNN NNN NNN BB BR eB BR eB ee Pp
oN A a BON BF SFC eQ Aart ONnNF Ss

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 10 of 33

the press, Mr. Prior acceded---and a story was run in the Institutional Investor on October 16, 2009
entitled “Kieran Prior, The Whiz-Kid, Challenges Goldman Sachs.”

34. Itwasamistake. Goldman was publicly embarrassed and reverted to an aggressive,
confrontational posture---litigious rather than privately mediative. The damage was compounded
by Mr. Thornton’s failure to fulfill his commitment to loan Mr. Prior the funds to pay his solicitors
and barristers in the Employment Tribunal case. Ultimately, the case collapsed on Mr. Prior and
was settled soon before the scheduled hearing in the summer of 2010 on less than favorable terms,
He was paid and not accommodated---and was terminated by Goldman Sachs under circumstances
that squandered the goodwill that had existed between the company and Mr. Prior for years.

35. Depressed, alienated from his Goldman Sachs’ friends, no longer a part of Goldman
Sachs, Mr. Prior turned to alcohol and use became abuse. On December 2, 2011, he was admitted
to intensive treatment at the University College London Hospital for seven (7) days and given a
seventy percent (70%) chance of dying. He survived and was transferred to another care facility
for three weeks of high-dependency rehabilitation. Thereafter, he entered nine months of alcohol
dependency therapy and two and a half years of special psychiatric therapy at the Nightingale
Psychiatric Hospital in London---where his therapy focused on his sense of failure and despair, as
well as self-image issues relating to his disabilities. By 2014 he was recovering.

D. Mr. Thornton: New Business Efforts.

36. Following his departure from Goldman Sachs, Mr. Thornton advanced his personal
and professional relationships in China but he also engaged in other business and other ventures,
He was selected as a Trustee of the Brookings Institution in 2000 and became the Co-Chairman of
the Board after he funded the establishment of the John L. Thornton China Center at the Institution
in 2006.

37. | Mr. Thornton joined the Board of Directors of HSBC North American Holdings,
Inc., a subsidiary of a multinational British company engaged in banking and financial services.
Mr. Thornton for a time was the Non-Executive Chairman (a chairman of the board of directors
who does not occupy a management position with the company and is not an employee) but quit

in May of 2013, reportedly to spend more time on other business interests.

10

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
Oo ON KD oO FSF WO NY FH

NNN N NN NN YN BS BRP BB BP eB Pp RP
SN A TF FF ON FEF SG © ON DA oO BF ON FB DS

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 11 of 33

38. In 2011, Mr. Thornton became a member of the advisory board of directors of
Barrick Gold Corporation, was selected to be the Co-Chairman of the board in 2012, Chairman in
2014, and became the Executive Chairman of the board in 2017.

39. Barrick Gold Corporation and Mr. Thornton engaged in re-structuring the business,
explored merger options, and negotiated with foreign governments in countries where Barrick’s
mining assets were located, including Tanzania and Argentina.

40. In the case of Tanzania, Mr. Thornton reportedly traveled to that country without
the knowledge of other Barrick Gold Corporation’s directors and negotiated a proposed agreement
with the government in regard to issues concerning Barrick’s troubled Acacia mining operations
in Tanzania.

41. Interactions with Argentinian governmental officials involved multiple issues,
including---on information and belief---resolution of charges relating to toxic spills, efforts by
Barrick Gold Corporation to dynamite mountain glaciers to allow access to potential gold reserves
underlying the glaciers, a sale of a 50% interest in the Veladaro mine to a Chinese company
(Shandong Gold Group), and issues related to a class action lawsuit filed in the Southern District
of New York against Barrick and officers of the company for securities violations in regard to the

Veladaro operations.

E. Recovery of Mr. Prior, Investigation into Artificial Intelligence Technology in

California, and Mr. Thornton’s Initial Expression of Interest.
42. In May 2012---as his recovery continued---Mr. Prior formed a company under the

English Limited Liability Partnerships Act with Steven W. Cracknell, a friend he met at Goldman
Sachs. The company was named Pri Arc LLP, conceived by Mr. Prior to be a sort of arc for
himself and others, a venture capital firm that would invest in promising start-ups. It was to be a
way forward for Mr. Prior.

43. In the latter part of 2013, Mr. Prior and Mr. Cracknell became interested in a
California-based technology company, Zenti, Inc. (“Zenti”), a Delaware corporation established
in August of 2010 by Dr. Marc Byrd and his brother, Jeff. Dr. Byrd had a background in electrical]

engineering and physics and had conducted research on using artificial intelligence technology to

11

KIERAN T. PRIOR’S COMPLAINT FOR, JNTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
oOo AN HD OO FSF WO NY FR

NNN NN BB BRB Be eB BOP eR
RBNRRRPRBBRBECRE TRAGRE BRAS

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 12 of 33

sort, categorize, and analyze vast quantities of data. Mr. Prior and Mr. Cracknell believed the
technology to be very promising and, through Pri Arc, initially invested $500,000 in Zenti in return
for 50% of the shares and control of the board of directors.

44. Inearly 2014, Mr. Prior met with Mr. Thornton. They had remained in contact
despite the London Employment Tribunal debacle. On this occasion, the discussion turned to
Zenti. Mr. Thornton was very interested in the technology. He asked ifhe could investigate further
by having a tech-savvy friend of his, Dan Cohen, review the Zenti intellectual property. Cohen!
did---and was impressed---and Mr. Thornton asked if he could be involved. But Mr. Thornton
also wanted one of his loyalists to meet with Zenti.

45. | Over the years, Mr. Thornton gathered a small group of men to help with his
personal business interests outside of companies such as HSBC and Barrick. They were younger,
had worked with Mr. Thornton, had some significant accomplishments and training, but hadi
challenges as their careers developed---to which Mr. Thornton was responsive. They were very
loyal---and beholden---to Mr. Thornton in consequence of the benefits he had bestowed on them,
forming a relationship in which Mr. Thornton directed, controlled, and rewarded them, indirectly
and directly:

a. Peter E. Bass. Defendant Bass (see {4 14, 15 of the Complaint) was born in 1963.
He attended Princeton University, graduating cum laude in 1985 with a B.A. in
public and international affairs. He received a J.D. degree from Yale Law School,
Thereafter, he served as the Executive Assistant to the National Security Advisor
and Deputy Assistant Secretary for Energy, Sanctions, and Commodities, and then
became Mr. Thornton’s Chief of Staff at Goldman Sachs. Upon leaving Goldman
Sachs, Mr. Bass---with the assistance of Mr. Thornton---became a managing!
director of Promontory Financial Group, a subsidiary of IBM. After Mr. Bass
joined Promontory Financial Group, it reportedly received a multi-million-dollan
consulting contract from HSBC America while Mr. Thornton was HSBC’s
Chairman. After Mr. Thornton left HSBC, Mr. Bass left Promontory Financial
Group and sought other employment. Among other benefits, following the

12

KTERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
wo ON HD oO FSF WO N

NN NN NN N BE BP RP HB eB eR Rp ep pe
SNMRARPRBBRBPEVES RT ARAGBRB BHA BS

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 13 of 33

termination of Mr. Bass’ relationship with Promontory Financial, Mr. Thornton
arranged for Mr. Bass to have a consultancy with Barrick Gold Corporation---the

company for which Mr. Thornton then served as Chairman of the Board.

. David S. Song. Defendant Song (see [f 16-17 of the Complaint) was born in 1971,

He attended Washington University, graduating with a B.A. in Biology in 1993,
He received a J.D. degree from the University of Pennsylvania Law School in 1996,
Thereafter, he was an associate with Debevoise & Plimpton LLP in New York, then!
with Duval & Stachenfeld in New York, and then established his own firm, Song}
P.C. Mr. Song has served as one of Mr. Thornton’s personal attorneys, being}

referred to by Mr. Thornton as “my lawyer’ and “my personal attorney.”

. Kevin R. Czinger. Mr. Czinger (see Ff 11, 13 of the Complaint) was born in 1959

He attended Yale College, graduating in 1981 with an A.B. in Classical
Civilization. He was an outstanding football player: he received the Asa S.
Bushnell Cup as the Ivy League MVP and was named a National Football
Foundation Hall of Fame Scholar Athlete. He developed renown as an
undergraduate for being able to jump over the tops of cars even though he was not
tall. Yale’s legendary football coach, Carmen Cozza, was quoted as saying that
Mr. Czinger “was the toughest kid to play football at Yale in my 32 years as head
coach”---“the most unusual personality, probably the outstanding overachiever,
maybe the brightest student, and definitely the scariest individual.” Following
graduation, Mr. Czinger joined the U.S. Marine Corps Reserves, following which
he entered Yale Law School and obtained a J.D. degree in 1987.

Mr. Czinger completed a judicial clerkship, worked as an Assistant United States
Attorney for the Southern District of New York, and then joined Goldman Sachs
for a few years where he worked for Mr. Thornton. After working at Goldman
Sachs and other firms, Mr. Czinger helped form Coda Automotive LLC in 2009
which he hoped would successfully manufacture electric vehicles. More than One
Hundred Million Dollars ($100,000,000.00) was raised for the company, reportedly

13

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
mo oN HD OF FPF !C! NO

NY NN NY NN NN NN BS B&B RP BP Be eR Pe
ON BD OFF FPF DW NY RF DOD Oo ON DBD Oo Ff WO NY &- O&O

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 14 of 33

with substantial assistance from Mr. Thornton in obtaining investments from
Chinese investors and others. Mr. Czinger became the CEO of Coda in 2009,
abruptly resigned from the company in 2010 (reportedly by mutual consent), and
the company filed for bankruptcy in 2013.

F. The Collapse of Zenti and the Concentration of Stock into Ember Inc.

46. | Having expressed an interest in Zenti and its artificial intelligence technology, in
2014, Mr. Thornton dispatched Mr. Czinger to meet with Zenti. Mr. Czinger told Mr. Prior and
others that Mr. Thornton would make an investment in Zenti of $1,750,000 in return for being
issued preferred shares, given control of the board of directors, Mr. Czinger becoming Chief
Executive Officer, and Mr. Thornton becoming Chairman of the Board. Mr. Czinger received
common stock in Zenti. Mr. Prior and Mr. Cracknell were directed to move to California to be
close to the business operations. The Thornton structure was adopted and Zenti proceeded
forward.

47. During Mr. Czinger’s tenure as Zenti’s CEO, Marc Byrd---the innovator of the
Zenti technology---was gradually marginalized to the point that he left the company with little to
show for it. Mr. Czinger expanded the staff and drove up expenses, while revenues and
investments declined. Mr. Czinger resigned in 2015 but Mr. Thornton retained him as a member
of the Zenti board of directors.

48. At Mr. Czinger’s recommendation, Mr. Thornton appointed Mr. Cracknell as the
new CEO in 2015. The balance sheet and revenue prospects continued to deteriorate. Mr. Priory
personally put in hundreds of thousands of dollars to try to keep the business afloat. Further, Mr!
Prior and Mr. Thornton each personally invested an additional sum (more than $900,000), secured
by convertible notes.

49. In December of 2016, Mr. Cracknell sent a letter to Mr. Thornton which stated that-
--if a substantial infusion of money were not immediately secured---he, Mr. Cracknell, was going!
to sell the intellectual property to a firm in Texas. Mr. Thornton responded by authoring a cease

and desist notice to Mr. Cracknell and by directing that Mr. Cracknell be fired.

14

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
oO ON DO OF FP WY! NY FR

NNN NY NN NNN BP BR BB Bw eh eB Rp
ouwaark 8 NY S&F S&F O&O @®Q Aa sk WOH RP SS

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 15 of 33

50. Mr. Thornton then selected Mr. Prior as Zenti’s CEO. Accordingly, Mr. Prior was
then a minority shareholder in Zenti, its CEO, and a member of its board of directors. Mr. Thornton!
and Mr. Prior decided the business should be rebranded to escape the reputation of Zenti as a
failing business. For that purpose, in April 2017, Ember Inc. was formed with organizational
documents drafted by Defendant Song. In consequence of the formation, all the investments,
loans, and cash infusions into Zenti that had been made directly to that company, as well as the
investments in Zenti made through Pri Arc, flowed into and became assets of the new entity, Ember
Inc. (“Ember”. or “Zenti-Ember and the Ember corporate structure”)---with Zenti essentially
becoming a holding company for the corporate structure.

51. Mr. Prior and others became minority shareholders in Ember. Mr. Prior became
CEO and a member of Ember’s board of directors. Mr. Thornton was the controlling shareholder,
alter ego, and Chairman of the Board of Ember (through April 2018). Mr. Thornton claims---
through counsel---that his shares in Ember were transferred to a trust in June 2018 although no
trust documents have been produced, the date of the trust has not been revealed, and conversations
regarding the decision to form such trust (including conversations with Mr. Drimmer or others)
have not been disclosed. Regardless, Mr. Thornton has maintained full, complete, and effective
control over Ember, Mr. Bass, Mr. Czinger, and Mr. Song regarding the events relevant to this
matter as discussed herein.

52. Defendant Song was selected by Mr. Thornton as General Counsel of Ember---and
later as its corporate secretary---serving, then, simultaneously as General Counsel of the
corporation, secretary of the corporation as of June 27, 2018 (as explained hereafter), and as a
personal attorney for Mr. Thornton. Defendant Bass was the Chief Revenue Officer for Ember
but was discharged from that position by Mr. Prior. Mr. Thornton served as Chairman of the Board!
of Ember until April 2018 when he selected Mr. Bass to succeed him in that position. Mr. Czinger
remained a member of the board as Mr. Thornton directed. Both Mr. Bass and Mr. Czinger,
therefore, had fiduciary duties to the corporation but were simultaneously beholden to Mr|
Thornton for personal reasons and motives. Both Mr. Bass and Mr. Czinger were shareholders of

Ember.

15

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
oo mHmN DTD oO Fe WC} NYO

N oN N oN fe Oe Oe ee
PNRRRPRPRBPBRHRBRGESRABGBRE BRE SE

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 16 of 33

53. Ember was firmly under the control of Defendant John L. Thornton.
G. Thornton’s Control of Ember and Its Subservience to Barrick.

54. | While the Zenti technology was being developed by Zenti, and later by Ember, Mr.
Thornton was deeply involved with his interests in Barrick Gold Corporation. In 2014, he
engineered Barrick’s attempted buyout of Newmont Mining Corporation (a Colorado-based
company and one of the largest producers of gold in the world) but the effort failed. By 2015, Mr.
Thornton reportedly turned his attention to Barrick acquiring Randgold Resources Ltd. (an
African-focused mining company) to create the world’s largest gold mining company by market
capitalization. The Barrick-Randgold negotiations were ongoing in 2017-2018 at the same time
negotiations were being undertaken, as described below, for a Barrick-Ember services contract as
described hereafter. After Mr. Prior was terminated as Ember CEO on June 27, 2018 as described
hereafter, Barrick and Randgold entered a merger. It is currently unknown to Mr. Prior the extent
to which the merger discussions with Barrick and Randgold influenced the conduct of Mr.
Thornton, Mr. Drimmer, and Barrick Gold Corporation during their negotiations with Ember and
Mr. Prior in 2018.

55. | While funding is always needed to develop technology, Ember’s need was
particularly acute after Mr. Prior was selected as CEO following the tenures of Mr. Cracknell and
Mr. Czinger. At that time, Mr. Thornton was increasingly focused on his opportunities with
Barrick Gold Corporation, yet he was taking affirmative steps to maximize, protect, and expand
his financial position with Zenti and Ember. Throughout 2017 and 2018---culminating with his
termination of Mr. Prior on June 27, 2018---Mr. Thornton’s actions were increasingly self;
interested. He repeatedly engaged in misconduct that violated his fiduciary duties to Ember and
Barrick, violated his duties to Mr. Prior as a minority shareholder of Ember, and violated
fundamental conflict of interest principles by which he had an obligation to abide as a result of his
positions as the Executive Chairman of Barrick Gold Corporation and as the controlling
shareholder and alter ego of Ember.

56. In the months following his selection as CEO of Ember, Mr. Prior addressed

Ember’s significant need for capital. He contacted many potential investors and---within a short

16

KTERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
o ON HD OF FP WO NY

NNN WN N ee a oo
RBNRRRRPRPRBPBHNHRBRES RTRGER EHS S

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 17 of 33

time---received commitments for more than $4,000,000 in equity capital from substantial
investors. The short-term goal was to raise $5,000,000. The initial success made that goal seem
realistic. Excited by these developments, Mr. Prior reported them to Mr. Thornton. Rather than
sharing the excitement, Mr. Thornton instructed Mr. Prior to discontinue the negotiations with
potential equity investors and, instead, to attempt to negotiate a services agreement with Barrick
Gold Corporation where---for a yearly fee---the Ember technology would be devoted to organizing
the electronic data being generated by Barrick’s mining operations, even though the optimum use
and value of the technology could not be maximized by development within the narrow,
circumscribed needs of a mining company. The artificial intelligence technology had far greater
value by developing its potential for organizing and probing commercial data from a much broader
range of commercial enterprises.

57. | Mr. Thornton’s action in preventing new equity investment in Ember foreclosed a
capital-raising option that would have benefitted Ember---but would have reduced his own equity
position in the company. Mr. Thornton violated his fiduciary duties to Ember and violated
established principles of conflict of interest by making decisions to benefit himself both in regard
to Ember and to Barrick Gold Corporation. Mr. Bass, Mr. Czinger, and Mr. Song concurred with!
Mr. Thornton’s decisions and actions.

58. Mr. Thornton told Mr. Prior that Ember should offer a services agreement to
Barrick Gold Corporation for a fee of $25,000,000 ($12,500,000 per year for two (2) years). Since
Mr. Thornton was then Executive Chairman of Barrick and had explained inner workings of that
company to Mr. Prior, including identifying the people with whom Mr. Prior should negotiate, Mr]
Prior believed there was a basis for Mr. Thornton’s $25,000,000 figure---and a contract in that
amount would have been valuable to Ember. At Mr. Thornton’s direction, then, equity investors
from whom Mr. Prior had obtained commitments were left behind. The attention turned to Barrick,

59. In 2017, Mr. Prior had multiple meetings in Toronto with Barrick Gold
Corporation, including its compliance and sustainability group, concerning the use to which the
Zenti-Ember technology would be put for Barrick. Mr. Peter Sinclair, Barrick’s Chief

Sustainability Officer, was in attendance. The discussion concerned the type of Barrick data that

17

KIERAN T. PRIOR’S COMPLAINT FOR, JNTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
Oo On HD oO Fe WC NO

NN NNN ee
SNRRRBBRBESEBR RGR BHA S

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 18 of 33

would be analyzed utilizing the search capabilities of Ember’s technology. Mr. Sinclair said he
had returned from Argentina and asked whether the technology could be used for Barrick’s work
in Argentina. During the discussion, mention was made of Argentina, similarities with Tanzania,
Mr. Thornton, and a man named Rosario.

60. Based on discussions amongst Barrick personnel, Mr. Sinclair informed Mr. Prion
that the Ember technology would not be used to analyze data from Barrick’s activities in such
countries as Argentina but, instead, Barrick and Ember should explore whether the technology
could be used to analyze Barrick’s geologic data. Thereafter, Barrick and Ember personnel worked
together to determine if the technology was suitable for that purpose and it was determined it was
not because that use would have required a graphical capability the Ember technology was not
designed to have. Ultimately, the project with Barrick was defined: Ember’s technology would
be used to analyze human resource (HR) issues, including examining emails to detect whether they
contained any HR sensitive issues such as abusive or inappropriate remarks.

61. From the outset of the negotiations with Barrick Gold Corporation, Mr. Prior was
told that Barrick had no intention of paying anything close to Mr. Thornton’s $25,000,000 figure,
By the first months of 2018---it became clear that Barrick would offer, at most, $1,700,000 per
year for two years---far below the amount for which Mr. Prior had obtained commitments from
potential investors. Mr. Thornton and his Ember appointees (Mr. Bass, Mr. Czinger, and Mr,
Song) instructed Mr. Prior to accept Barrick’s offer. Then arose the challenge of negotiating the
terms of a services agreement.

H. Overlapping Contractual Negotiations: Breaches of Fiduciary Duties and Conflicts
of Interest.

62. | One agreement between Ember and Barrick Gold Corporation shortly became two
agreements---one between Ember and Barrick and one between Ember and Mr. Prior. As described
below, defendants used both agreements to accomplish improper purposes and inappropriate ends,
in breach of the defendants’ duties and expanding their conflicts of interest.

63. Prior to Mr. Thornton’s direction to Mr. Prior to stop raising equity capital and to

enter a services agreement with Barrick Gold Corporation, Mr. Prior did not have a written

18

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
oe ON BD OF FSF CO NY

NN NN NY NY NNN KB BBB HB HR ese Se BB
SCN A OFF FB WN KB OG Oo WON Do kk WHY BR OO

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 19 of 33

employment agreement with Ember. As the Ember-Barrick negotiations proceeded, however, the
defendants started to push for Mr. Prior to have a written employment agreement. Accordingly,
as Mr. Prior undertook negotiations on the Ember-Barrick services agreement in the spring of
2018, negotiations were also commenced with Mr. Prior on his own employment agreement with
Ember. Both negotiations focused almost exclusively, from the outset, on confidentiality, non-
disclosure, and non-disparagement terms. The defendants began a dual, coordinated attack from
Ember (through Defendant Thornton, Defendant Bass, Defendant Song, and Mr. Czinger) and
Barrick (through Defendant Thornton and Mr. Drimmer) that was designed to accomplish the same
end: to require Mr. Prior to capitulate to improper and inappropriate non-disclosure and
confidentiality terms.

64. From April until June 2018, defendants presented Mr. Prior with drafts containing
improper and punitive terms that bore no relation to standard contractual terms for either non-
disparagement or confidentiality. While both confidentiality and non-disparagement have a role
in commercial contracts, their role is tailored to the underlying purposes of such agreements: to
allow a party access to the other’s business data while protecting that data from outside use or
disclosure. Those principles were abandoned in these negotiations. The defendants sought to use
the agreements to accomplish purposes that were divorced from those anchoring principles and to
instead use them for personal and inappropriate ends---and to terminate Mr. Prior when he would
not accede to their misconduct.

65. The Barrick agreements were of different kinds---and different versions of those
different kinds were submitted during the April-June 2018 period: Services Agreements, Mutual
Non-Disclosure Agreement, and Article 27 Confidentiality/Data Pivacy [sic] and Security/Non-4
Disparagrement [sic] Acknowledgements and Agreements. Likewise, the Ember agreements were
of different kinds---and different versions of those different kinds were submitted during the April-+
June period: Employment Agreements and Confidentiality and Proprietary Rights Agreements.

Drafts were exchanged into June.!

 

1 Two of the documents bear some signatures. First, a Mutual Non-Disclosure Agreement
between Barrick and Ember has been produced that is dated April 20, 2018. It bears an electronic
19

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
wo ON HD oO FSF WO DN

NY N NY NY NY NY NY NY NY FB BB BB FP RP RP Se YS
oN DN OF PF WO NY FPF OB Oo ON DB OF DO NY KF OS

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 20 of 33

66. The drafts proposed by or on behalf of the defendants became increasingly
inappropriate, unacceptable, divergent from accepted business standards, and punitive. Rather
than the agreements being focused on confidential information obtained during the period that
services were rendered or during the period of employment, the defendants sought to temporally)
expand the scope of the agreements by applying the confidentiality and non-disparagement to
facts, information, and matters learned by Mr. Prior at any time before and any time after those
periods. In addition to the temporal expansion, the successive drafts by or on behalf of the
defendants expanded the terms regarding the nature of the information: rather than being directed
to confidential information or data of a bona fide proprietary character, the draft terms were
expanded to information of any kind. A third expansion---as the iterations developed---was that
Mr. Prior was to be held responsible for any disclosure or statement made---not only his own---
but by others in Ember and Barrick. As a fourth escalation, the defendants ultimately added al
punitive provision calling for a $100,000 penalty in the event of any violation---by either Mr. Prior
or anyone else described in the agreements---for which Mr. Prior would personally have to make
payment.

67. The escalating terms were punitive, unconscionable, and had no bona fide relation
to accepted commercial standards for confidentiality, non-disclosure, and non-disparagement
provisions. Discovery will be undertaken to determine whether the corporate defendants and the
individual defendants used such provisions as a matter of practice and whether they bound

themselves to such terms. In the negotiation process that was being undertaken in the April-June

 

signature for Mr. Prior (Mr. Prior is unable to legibly sign documents because of his dystonia). He
has no knowledge of electronically signing the document (a matter that plaintiff's counsel can
explore in discovery)---but, nevertheless, the terms of that document were supplanted and
rescinded by subsequent and more onerous agreements that Barrick submitted during the
negotiation process. Second, a Services Agreement with Barrick has been produced that bears anl
electronic signature of Mr. Prior dated May 25, 2018. Mr. Prior believes he did electronically sign
that document but upon the advice of General Counsel Defendant Song and without Mr. Prior’s
own thorough review. Nevertheless, Mr. Prior has never been presented with a document
indicating that any Barrick officials signed the agreement and---as with the April Mutual Non-
Disclosure Agreement---it was supplanted and rescinded by subsequent and more onerous
agreements submitted by Barrick in the following weeks.
20

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
wo ON DD oO SF WO NY F&F

NN NY NY NY NY NN NN FB S&S FF BSB KF FP RP RP KS
ON HD OF WO NY RF OO MPN DTD OF BO NY KF OC

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 21 of 33

2018 period, the only person who was being required---and pressured---to sign such onerous terms
was Mr. Prior.

68. The pressure, in fact, was immense on Mr. Prior---and that pressure was well-
known to all the defendants. He is severely disabled and---while quite brilliant and skilled---he
has a significantly reduced employment potential on the open employment market because of his
physical disabilities. He is married and acutely felt the responsibility as a spouse.

a. Mr. Thornton’s appointees---Mr. Bass, Mr. Song, and Mr. Czinger---repeatedly
exerted great pressure on Mr. Prior to accede to the demanded confidentiality, non-
disclosure, and non-disparagement terms and to sign the agreements in spite of their
punitive and inappropriate nature.

b. Itis alleged that those entreaties originated from Mr. Thornton. There came a time,
for instance, when Mr. Prior told Mr. Czinger that he could not sign an agreement
as proposed and Mr. Czinger responded by saying, “Just f...ing sign it. The
language is very important to John.”

c. He was also receiving pressure from Barrick Gold Corporation’s Deputy General]
Counsel Jonathan Drimmer to sign the documents even though Mr. Drimmer hadi
fundamental obligations---as Deputy General Counsel---for full legal compliance
with Barrick’s corporate agreements.

d. Barrick itself increased the pressure by withholding payments owed to Ember for
work already performed and billed by Ember personnel, thereby intensifying the
economic pressure on Mr. Prior personally and on other employees of the company;
for whom Mr. Prior would feel responsible as CEO.

e. Mr. Prior received pressure from Mr. Thornton by emails, telephone calls, and
ultimately, by a personal visit.

69. On June 14, 2018, Mr. Thornton directed Mr. Prior to meet with him at the Four
Seasons Hotel in San Francisco. During the course of that meeting, Mr. Thornton discussed!
reasons why it was important to him and to Barrick that Mr. Prior sign the proposed agreements

containing the language that defendants had demanded. Mr. Thornton’s explanation did not

21

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
oO AN HD OF SF WO YN

NNN NN NY NN YN KF BBR BB BP Bw eB BP
oN A Go BF ON BF SG Oo wmOAN Aare OH FS

there was no mention that Mr. Prior’s employment status would be discussed. But when the

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 22 of 33

change the inappropriate, punitive, and unacceptable nature of the demands, but instead
highlighted them. Mr. Thornton’s demand was made in breach of Mr. Thornton’s fiduciary
responsibilities both to Barrick Gold Corporation and to Ember. It was a complete breach of his
fiduciary responsibilities to Mr. Prior who was then the CEO of Ember and a minority shareholder
of Ember. The discussion was a stark violation of conflict of interest inasmuch as---while in San
Francisco and while engaged in the discussion with Mr. Prior---Mr. Thornton was the Executive
Chairman of Barrick but also the controlling shareholder and alter ego of Ember.

70. During the conversation, Mr. Thornton recommended that Mr. Prior’s employment
contract counsel have further discussion with Barrick Deputy General Counsel Drimmer.
Although defendants recommended that Mr. Prior’s employment counsel, Thomas Klein, travel to
Toronto for the meeting, Mr. Klein talked to Mr. Drimmer by telephone. During that conversation,
Mr. Drimmer shared with Mr. Klein reasons why it was important to Barrick that Mr. Prior sign
the documents as defendants had demanded. But---as with the discussion with Mr. Thornton---
the explanation did not change the inappropriate, punitive, and unacceptable nature of the
demands, but, rather, enhanced the concerns.

J. Termination.

71. Defendants’ efforts to force Mr. Prior to sign the agreements culminated on June
27, 2018. A meeting of the Ember Board of Directors was called for that date at Ember’s principal
place of business in San Francisco. Mr. Bass, Mr. Song, and Mr. Czinger attended by telephone.

Mr. Prior was present in person. In the agenda sent by email to the meeting attendees beforehand,

meeting convened, it became apparent that that was---in fact---the purpose of the meeting. Prior
to the meeting, Mr. Prior was far more engaged and involved with the Ember technology andi
business activities than was any other person participating in the meeting. Mr. Prior had first taken!
note of the extraordinary opportunity that Dr. Byrd’s artificial intelligence technology offered.
Through Pri Arc, Mr. Prior was the first to have invested in Zenti. Mr. Prior had been working
effectively since 2014 and, since 2016, had served as the CEO. Although the purpose of the

meeting was to discuss his status with the company, the only issue raised during the meeting was

22

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
oOo Ba N TD oO FF WD NYO FR

NY NY NY NY NY NN NY NY BB BB BP RP BP Be Re KE
ON HD OF BD NY KF CO OO ON SD Ot PF WO NY KF O&O

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 23 of 33

Mr. Prior’s refusal to sign the inappropriate Ember employment agreement and Ember-Barrick
agreement as demanded. Mr. Prior’s skill and expertise with technology and his leadership of
Ember were never questioned but were, instead, accepted. June 27, 2018 was about the
defendants’ response to Mr. Prior’s refusal to sign the documents with their unacceptable,
inappropriate, and punitive terms.

72. Mr. Prior was fired---by unanimous action of Mr. Thornton’s group: Defendant
Bass, Defendant Song, and Mr. Czinger. Mr. Song was not eligible to vote as a director but
concurred with the result.

73. | Although Mr. Thornton was apparently not a telephone participant for the June 27
termination meeting, it is alleged that he had communication with his group prior to the meeting,
he told them he wanted Mr. Prior terminated, and he fully directed and ratified the result.

a. The actions of Defendant Thornton, Defendant Bass, Defendant Song, and Mr,
Czinger in terminating Mr. Prior were taken solely for personal benefit and
inappropriate reasons rather than for the benefit and in the best business interest of
Ember. In fact, terminating Mr. Prior was directly contrary to the best business
interests of Ember. Defendants Thornton, Bass, and Song were self-interested and
motivated by improper purpose.

b. Indoing so, defendants breached their fiduciary duties owed to Ember and breached
their fiduciary duties owed to Mr. Prior as a minority shareholder.

c. In terminating Mr. Prior, defendants damaged Ember because it diminished---and
perhaps effectively eliminated---the value of Ember’s most important asset, its
rights to the Zenti/Ember artificial intelligence technology. The proper
development of that technology was reliant on the leadership and guidance
provided by Mr. Prior.

73. In terminating Mr. Prior and causing Mr. Prior to be terminated, Defendant
Thornton, Mr. Drimmer, Defendant Barrick [through the actions of its Executive Chairman and
Deputy General Counsel (Defendant Thornton and Mr. Drimmer) for which it is responsible],

Defendant Bass, Defendant Song, and Mr. Czinger aided and abetted the intentional tortious

23

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
oOo OenN KD OF fF CO ND

NNN YN NY NNN KF BBB Be BR Re eR
rua dt F&F ON FS CO wa NQ aaese WON PF CS

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 24 of 33

misconduct as alleged in this Complaint that caused damage to Mr. Prior. Each of them (a) with}
actual knowledge that their own and the others’ misconduct constituted a breach of duty, provided
substantial assistance or encouragement to the others to so act, or (b) gave substantial assistance
to the others in accomplishing a tortious result and with the actual knowledge that the conduct off
each of them, separately considered, constituted a breach of duty owed to Mr. Prior.

74. Interminating Mr. Prior, Mr. Thornton’s misconduct was improper in regard to his
fiduciary duties owed to Ember and Barrick---as well as to his fiduciary duties owed to Mr. Prior:

a. Interminating Mr. Prior, Mr. Thornton was engaged in a glaring conflict of interest
between his fiduciary duties and responsibilities owed to Ember and his fiduciary;
duties and responsibilities owed to Barrick. In both regards, he ignored the conflicts
of interest---and proceeded in an effort to maximize his personal interest.

b. In terminating Mr. Prior, Mr. Thornton violated his fiduciary responsibilities owed!
to Ember and his fiduciary responsibilities owed to Barrick.

75. In requiring Mr. Prior to sign the agreements and in accomplishing his firing for
failure to do so, Mr. Thornton inextricably mixed his several interests and responsibilities---to
Barrick and to Ember---with his own personal interests, elevating and giving preference to his
personal interests over the other interests. It was a stark and clear violation of conflict of interest,
of which Barrick Gold Corporation, including its Deputy General Counsel, Mr. Drimmer, should
have been completely aware, should have declared the conflict, and should have prevented. It is
alleged that Mr. Drimmer was aware that retribution was to be taken against Mr. Prior, that he
agreed with such actions, and that he took no steps to prevent Mr. Thornton and his group from
engaging in that conduct even though Mr. Drimmer should have been fully aware that all of those
circumstances violated basic and fundamental compliance standards for which he had
responsibility. It is alleged, therefore, that Mr. Thornton and Mr. Drimmer engaged in collusive
misconduct, jointly aiding and abetting one another and others as alleged. Barrick Gold
Corporation is liable for the misconduct of its Executive Chairman and its Deputy General Counsel]
as a consequence of the doctrine of vicarious liability and the fact that each of them had

fundamental control and responsibility for the actions of Barrick. Each was a prime mover in

24

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
oO AN HD OO FP DO NO &

ND NY NY NY NY NY NY NY NO Be SF RP BPR Be Se BR
oN HD OF FPF WOW NY RF DO Oo ON DBD oO FF WO NY KF CO

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 25 of 33

regard to the operations of Barrick and its responsibility for their misconduct is, accordingly,
heightened.

76. The misconduct against Mr. Prior continued beyond June 27, 2018, including the
following:

a. After June 27, Mr. Bass (at least) convened one or more meetings of the boards off
Zenti and Ember---without providing the required notice to Mr. Prior and thereby,
depriving him of notice and an opportunity to participate---and unlawfully removed
Mr. Prior as a director of Zenti and Ember and as CEO of Zenti. It is unknown at
this time the extent to which Mr. Thornton, Mr. Czinger, and Mr. Song knew of
such actions---and the extent to which they directed and agreed with such actions
--but discovery will be undertaken to learn the extent of any such involvement.

b. Moreover, following the employment termination on June 27, 2018, the health
insurance that Mr. Prior maintained through Zenti-Ember and the Ember corporate
structure was cancelled in spite of the fact that all parties were fully aware of Mr.
Prior’s medical condition and his need for consistent and reliable medical care. It
is not known at this point the extent to which Defendants Thornton, Bass, and Song}
had knowledge of such cancellation---or the extent to which they caused or ratified!
such action to be accomplished. Discovery will be undertaken to learn the extent
of any such involvement.

77. Defendant Thornton, Defendant Bass, and Defendant Song consciously and
willfully engaged in conduct directed against Mr. Prior with malice and oppression. Accordingly,
such defendants are liable for punitive damages to deter them and others similarly situated from
future similar misconduct.

VI. FIRST CLAIM FOR RELIEF: WRONGFUL DISCHARGE IN VIOLATION OF

PUBLIC POLICY [DEFENDANTS EMBER, THORNTON, BASS, SONG, AND

BARRICK (AS A CONSEQUENCE OF THE MISCONDUCT OF DEFENDANT
THORNTON AND MR. DRIMMER)]

25

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
Oo DAN HD FO FSF WO YN &

NY NWN NY NY NY NNN RB BB Be eB Be oe eB ep
oN A a Bod NH SF SG O&O waNaartk BN fF OS

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 26 of 33

78. Plaintiff hereby incorporates all statements and allegations contained in paragraphs
1 through 77 above as if fully set forth herein.

79. At all times relevant to the events herein, Mr. Prior was employed by and acting
within the course and scope of his employment, and for the economic benefit of, Ember Inc.

80. | Ember owed duties of care to Mr. Prior as a consequence of his position and stock
ownership in Ember. Those duties were breached by Defendant Ember as alleged herein.

81. | Defendant Ember terminated Mr. Prior as Chief Executive Officer on June 27,
2018.

82. The termination was substantially motivated by violations of fundamental public
policies---policies that were clearly contravened by Ember’s termination of Mr. Prior. The
termination was occasioned by Mr. Prior’s unwillingness to violate a statute or constitutional
provision, his refusal to effectively forego that which could be a statutory obligation or
constitutional right, or his failure to relinquish statutory or constitutional rights or obligations.

83. The fundamental public policies that were contravened were supported by
constitutional or statutory provisions, the policies are public in that they inure to the benefit of the
public rather than serving merely the interests of the individual, the policies were articulated at or
before the time of discharge, and the policies were fundamental and substantial.

84. The wrongful discharge was aided and abetted by the misconduct of Defendants

2 Defendant Thornton’s self-interested!

Thornton, Bass, Song, and Barrick as alleged herein.
actions were undertaken as the alter ego of Ember as well as the Executive Chairman of Defendant

Barrick; he was also the controlling shareholder of Ember. Defendant Bass’s self-interested

 

2 In naming Defendants Thornton, Bass, Song, and Barrick in this claim for relief---in addition to
Defendant Ember---plaintiff's counsel note that they are aware of the holdings in the following
cases: Tameny v. Atlantic Richfield Co., 27 Cal.3d 167, 178, 610 P.2d 1330, 1336-37 (Cal. 1980);
Miklosy v. Regents of University of California, 44 Cal. 4" 876, 900, 188 P.3d 629, 644 (Cal. 2008);
Garcia v. Witt, 2010 Cal. App. Unpub. LEXIS 4199 *6-7. Tameny was the seminal decision from|
the California Supreme Court that established the tort cause of action for wrongful discharge by
an employee against her or his employer. The holdings in Miklosy and Garcia emphasized the
employer as being the proper defendant. Plaintiff's counsel---in good faith---believe that the
holdings in those cases do not exclude the claim for relief under Tameny against Defendants
Thornton, Bass, Song, and Barrick.

26

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
oOo ON HD oO SF WO NO

N NM NN NY NY NY NY NY BP BR BB Re ee pe iL
outadark 8 Ny &§ 6&6 © e@a UA ar ON RS

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 27 of 33

actions were undertaken as a member of the board of directors of Ember; Defendant Bass was also}
a shareholder of Ember. Defendant Song’s self-interested actions were undertaken as outside
General Counsel of Ember, as corporate secretary, and as private counsel to Defendant Thornton.
Defendant Barrick is liable for the misconduct of Defendant Thornton both as a consequence of
the doctrine of vicarious liability as well as a consequence of Defendant Thornton’s dominant role
in Barrick Gold Corporation as its Executive Chairman. In equal fashion, Barrick is liable for the
misconduct of its Deputy General Counsel Drimmer.

85. The discharge caused harm to Mr. Prior.

86. The misconduct of Defendant Ember as alleged herein constituted a substantial]
factor in causing the damages suffered by Mr. Prior as is more specifically detailed in that section
of this Complaint denominated as “Damages.”

Vil. SECOND CLAIM FOR RELIEF: BREACH OF FIDUCIARY DUTY

(DEFENDANTS THORNTON, BASS, AND SONG)

87. Plaintiff hereby incorporates all statements and allegations contained in paragraphs
1 through 86 above as if fully set forth herein.

88. In their respective positions as controlling shareholder, alter ego of Ember and its
corporate structure, shareholder, officer, chairman, general counsel, and/or director, Defendants
Thornton, Bass, and Song owed fiduciary duties of due care and loyalty to Mr. Prior (an officer,
director, and minority shareholder of Ember and its corporate structure), thereby imposing upon
them the duty to exercise their corporate influence fairly and for the benefit of Mr. Prior and to act
with utmost good faith in his best interests (“fiduciary duties”).

89. | Defendants Thornton, Bass, and Song breached their fiduciary duties to Mr. Prior
by engaging in the misconduct alleged herein.

90. The breach of fiduciary duties by Defendants Thornton, Bass, and Song caused
harm to Mr. Prior.

91. | Mr. Prior was the only Ember shareholder harmed by the breach of fiduciary duties

by Defendants Thornton, Bass, and Song.

27

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
eo ON HD OF Fe DC! ND F

NNN NN NN NY BB BB eB eB ie oe eS
BeRRPRRPBRB ERR RGR BOHR BS

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 28 of 33

92. The breach of fiduciary duties by Defendants Thornton, Bass, and Song as alleged
herein constituted a substantial factor in causing the damages suffered by Mr. Prior as is more
specifically detailed in that section of this Complaint denominated as “Damages.”

VI. THIRD CLAIM FOR RELIEF: INTERFERENCE WITH PROSPECTIVE

ECONOMIC OPPORTUNITY [DEFENDANTS THORNTON, BASS, SONG, AND
BARRICK (AS A CONSEQUENCE OF THE MISCONDUCT OF DEFENDANT

THORNTON AND MR. DRIMMER)]
93. Plaintiff hereby incorporates all statements and allegations contained in paragraphs
1 through 92 above as if fully set forth herein.
94. Mr. Prior and Ember Inc. were in an economic relationship that probably would
have resulted in future economic benefit to Mr. Prior.

95. Defendants Thornton, Bass, Song, and Mr. Drimmer knew or should have known

|| of this relationship.

96. Defendant Barrick Gold Corporation is liable for the misconduct of Defendant
Thornton both as a consequence of the doctrine of vicarious liability as well as a consequence of
Defendant Thornton’s dominant role in Barrick Gold Corporation as its Executive Chairman. In
equal fashion, Barrick is liable for the misconduct of its Deputy General Counsel Drimmer.

97. Defendants Thornton, Bass, Song, and Mr. Drimmer knew or should have known
that this relationship would be disrupted if they failed to act with reasonable care.

98. Defendants Thornton, Bass, Song, and Mr. Drimmer failed to act with reasonable
care.

99. Defendants Thornton, Bass, Song, and Mr. Drimmer engaged in wrongful, tortious
misconduct that violated duties of care owed to Mr. Prior, that constituted violations of
fundamental public policies, that were abusive, and that resulted in Mr. Prior’s termination from
his position with Ember Inc.

100. The relationship was disrupted.

101. Mr. Prior was harmed.

28

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
oe ON HD OO FSF WO NY

NY NY NY NY NY NY NY N NO BS & SF FS FSF BF RF RP KR Be
CoN DN Oh FP WOW NO FB TO Oo MON DBD oF YO NY KF OS

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 29 of 33

102. The misconduct of Defendants Thornton, Bass, Song, and Barrick (as a
consequence of the misconduct of Defendant Thornton and Mr. Drimmer) constituted a substantial
factor in causing the damages suffered by Mr. Prior as is more specifically detailed in that section
of this Complaint denominated as “Damages.”

IX. FOURTH CLAIM FOR RELIEF: INTENTIONAL INTERFERENCE WITH

PROSPECTIVE ECONOMIC OPPORTUNITY [DEFENDANTS THORNTON,
BASS, SONG, AND BARRICK (AS A CONSEQUENCE OF THE MISCONDUCT

OF DEFENDANT THORNTON AND MR. DRIMMER)]

103. Plaintiff hereby incorporates all statements and allegations contained in paragraphs
1 through 102 above as if fully set forth herein.

104. Defendants Thornton, Bass, Song, and Mr. Drimmer intentionally interfered with
the economic relationship between Mr. Prior and Ember Inc. that would more probably than not
have resulted in economic benefit to Mr. Prior.

105. Defendant Barrick is liable for the misconduct of Defendant Thornton both as a
consequence of the doctrine of vicarious liability as well as a consequence of Defendant
Thornton’s dominant role in Barrick Gold Corporation as its Executive Chairman. In equal
fashion, Barrick is liable for the misconduct of its Deputy General Counsel Drimmer.

106. Mr. Prior and Ember Inc. were in an economic relationship that more probably than
not would have resulted in an economic benefit to Mr. Prior.

107. Defendants Thornton, Bass, Song, and Mr. Drimmer knew of the relationship
between Mr. Prior and Ember Inc. They engaged in wrongful, tortious misconduct that violated
duties of care owed to Mr. Prior, that constituted violations of fundamental public policies, that
were abusive, and that resulted in Mr. Prior’s termination from his position with Ember Inc.

108. By engaging in such misconduct, Defendants Thornton, Bass, Song, and Mr)
Drimmer intended to disrupt the relationship or knew that disruption of the relationship was certain
or substantially certain to occur.

109. The relationship was disrupted.

© 110. Mr. Prior was harmed.

29

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
oOo ON HD OF FPF DO NO

NY NY NY NY NY NY NY NY NN BB S&S BSB SB RP BP SF FS KS
On HD OF FPF DO NY KF CO OO ON DBD FOF FPF WO NY KF O&O

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 30 of 33

111. The misconduct of Defendants Thornton, Bass, Song, and Barrick (as a
consequence of the misconduct of Defendant Thornton and Mr. Drimmer) constituted a substantial
factor in causing the damages suffered by Mr. Prior as is more specifically detailed in that section!
of this Complaint denominated as “Damages.”

X. FIFTH CLAIM FOR RELIEF; NEGLIGENT INFLICTION OF EMOTIONAL

DISTRESS (DEFENDANTS THORNTON, BASS, AND SONG---AS WELL AS
DEFENDANT BARRICK AS A CONSEQUENCE OF THE MISCONDUCT OF
DEFENDANT THORNTON AND MR. DRIMMER)

112. Plaintiff hereby incorporates all statements and allegations contained in paragraphs
1 through 111 above as if fully set forth herein.

113. Defendants Thornton, Bass, Song, and Mr. Drimmer were negligent.

114. Defendant Barrick is liable for the misconduct of Defendant Thornton both as a
consequence of the doctrine of vicarious liability as well as a consequence of Defendant
Thornton’s dominant role in Barrick Gold Corporation as its Executive Chairman. In equal
fashion, Barrick is liable for the misconduct of its Deputy General Counsel Drimmer.

115. Mr. Prior suffered serious emotional distress.

116. The negligence of Defendants Thornton, Bass, Song, and Drimmer was ai
substantial factor in causing Mr. Prior’s serious emotional distress.

117. The misconduct of Defendants Thornton, Bass, Song, and Barrick (as al
consequence of the misconduct of Defendant Thornton and Mr. Drimmer) constituted a substantial
factor in causing the damages suffered by Mr. Prior as is more specifically detailed in that section!
of this Complaint denominated as “Damages.”

XI. SIXTH CLAIM FOR RELIEF: INTENTIONAL INFLICTION OF EMOTIONAL

DISTRESS (DEFENDANTS THORNTON, BASS, AND SONG---AS WELL AS
DEFENDANT BARRICK AS A CONSEQUENCE OF THE MISCONDUCT OF
DEFENDANT THORNTON AND MR. DRIMMER)

118. Plaintiff hereby incorporates all statements and allegations contained in paragraphs

1 through 117 above as if fully set forth herein.

30

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
o ON BD OF FF WC! N

YN NN NY NY NY NY NY NY BB B&B RR BP BS RP KF FF KF
oN BD OF FP WO NY FF CO OO ON BD OF FPF WYO NY KF O&O

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 31 of 33

119. The conduct of Defendants Thornton, Bass, Song, and Mr. Drimmer was
outrageous.

120. Defendant Barrick is liable for the misconduct of Defendant Thornton both as a
consequence of the doctrine of vicarious liability as well as a consequence of Defendant
Thornton’s dominant role in Barrick Gold Corporation as its Executive Chairman. In equal
fashion, Barrick is liable for the misconduct of its Deputy General Counsel Drimmer.

121. Defendants Thornton, Bass, Song, and Mr. Drimmer intended to cause Mr. Prion
emotional distress.

122. Defendants Thornton, Bass, Song, and Mr. Drimmer acted with reckless disregard
of the probability that Mr. Prior would suffer emotional distress, knowing that Mr. Prior would be
present when the planned conduct occurred. |

123. Mr. Prior suffered severe emotional distress.

124. The misconduct of Defendants Thornton, Bass, Song, and Barrick (as a
consequence of the misconduct of Defendant Thornton and Mr. Drimmer) constituted a substantial
factor in causing the damages suffered by Mr. Prior as is more specifically detailed in that section
of this Complaint denominated as “Damages.”

XII. SEVENTH CLAIM FOR RELIEF: FRAUD (DEFENDANT THORNTON)

125. Plaintiff hereby incorporates all statements and allegations contained in paragraphs
1 through 124 above as if fully set forth herein.

126. Defendant Thornton represented to Mr. Prior that claimed facts were true.

127. Such representations by Defendant Thornton were false.

128. Defendant Thornton knew that the representations were false when he made them,
or that he made the representations recklessly and without regard for their truth.

129. Defendant Thornton intended that Mr. Prior rely on the representations.

130. Mr. Prior reasonably relied on Defendant Thornton’s representations.

131. The representations substantially influenced Mr. Prior’s actions which he would|
not have undertaken without such representations.

132. Mr. Prior was harmed.

31

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
0 ND oO FF WON

N BPR RP BP eR em ew Se Sp Ee
PNRRRBBPRB CSE VTRGREH ABS

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 32 of 33

133. Mr. Prior’s reliance on Defendant Thornton’s representations constituted ai
substantial factor in causing the damages suffered by Mr. Prior as is more specifically detailed in
that section of this Complaint denominated as “Damages.”

XII. DAMAGES

134. Plaintiff hereby incorporates all statements and allegations contained in
paragraphs 1 through 133 above as if fully set forth herein.

135. Mr. Prior was injured and is entitled to recover damages against the defendants in
this matter for their misconduct as alleged herein which was a substantial factor in causing such
damages. The damages include the following:

a. Loss of past and future earnings and his going-forward income as CEO and an
employee of Zenti-Ember and the Ember corporate structure in an amount to be
proven at trial;

b. Loss of employment benefits from Zenti-Ember and the Ember corporate structure
in an amount to be proven at trial;

c. Loss of the value of his cash investments and loans to Zenti-Ember and the Ember
corporate structure in an amount to be proven at trial;

d. Loss of the return on the value of his services rendered in the development and
operation of Zenti-Ember and the Ember corporate structure (“sweat equity”) in an
amount to be proven at trial;

e. Loss of the return on his investment of cash, loans, and sweat equity in Zenti-Ember
and the Ember corporate structure, including the future value of Zenti-Ember and
the Ember corporate structure and the value of the intellectual property controlled
by such structure, in an amount to be proven at trial;

f. Loss of prospective economic opportunity in Zenti-Ember and the Ember corporate
structure in an amount to be proven at trial;

g. Physical pain and suffering in an amount to be proven at trial;

h. Emotional pain and suffering accompanied by physical symptoms in an amount to

be proven at trial;

32

KIERAN T. PRIOR’S COMPLAINT FOR, INTER ALIA CASE NO. CV 19-4572
WRONGFUL DISCHARGE

 
Oo TN DTD oO SF WO DY &

NN N WN NNN BP BR HR BR RR BP Be ep BR
BNR RPRBBHNHRB GBH ABBR ERE SE

 

 

Case 4:19-cv-04572-JST Document1 Filed 08/07/19 Page 33 of 33

DEMAND FOR JURY TRIAL
Kieran T. Prior, pursuant to Rule 38, Federal Rules of Civil Procedure, hereby demands a

jury trial on all claims for relief, claims, or issues in this action that are triable as a matter of right

 

to a jury.
Respectfully submitted,
Dated: August 7, 2019 By: _/s/ Laurence O. Masson
Laurence O. Masson
34
KIERAN T. PRIOR’S COMPLAINT FOR, JNTER ALIA CASE NO. CV 19-4572

WRONGFUL DISCHARGE

 
